DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (US Publication 2014/0249752 A1, hereafter Napier), in view of Ganjineh et al. (US Publication 2020/0098135 A1, hereafter Ganjineh). 
Before applying rejections to the claim, it is necessary to give a brief summary of Napier. Napier discloses a method for localizing a vehicle along a route. The method includes two stages: a survey stage and a traversing stage. During the survey stage, a survey vehicle with imaging sensors surveying the route to be traversed by a vehicle by creating a plurality of orthographic images of the route. In a traversing stage, a vehicle with imaging sensors traversing the same route while obtaining a current view (similar to the orthographic images) of the route. The pose of the vehicle relative to the survey trajectory is then resolved by maximising a relation between the orthographic images and the current view (See ABSTRACT; FIG. 2-8; para. [0007]-[0016]; para. [0036]-[0037]). Note in survey stage the plurality of orthographic images is synthesized to generate a synthetic overhead image of the route (para. [0007] first 4 lines; para. [0012] last 6 lines). Since generating orthographic images of the route is performed in both stages in a similar manner, in the following the cited content may involve both stages.
As per claim 1, Napier teaches the invention substantially as claimed including a method (ABSTRACT) for generating an overhead view image of a geographical area, the method comprising:
receiving a plurality of images of the geographical area (FIG. 2(a) shows a ground vehicle 300 comprising a camera 101. FIG. 3 shows a plurality of vehicle positions on the survey route. The orthographic images are formed by taking a plurality of images along the route, projecting the plurality of images onto a ground surface, and synthesizing the projected continuous image strip into a synthetic overhead image (FIG. 4-5; para. [0007]; para. [0041]-[0044]));
determining a ground map of the geographical area (FIG. 4; para. [0028]; para. [0041]-[0042]);
dividing the ground map into a plurality of sampling points of the geographical area (FIG. 4                
                    
                        
                             
                            V
                        
                        
                            i
                        
                        
                            π
                        
                    
                
            ; para. [0007] & [0012] “strip”); and
determining an intensity for each of the plurality of sampling points, wherein the intensity of each of the sampling points is determined by determining a correlation between the sampling points of the geographical area and an intensity of the sampling points captured in at least one of the plurality of images (FIG. 4 showing projecting a region in a captured image onto the ground surface; para. [0007], [0012] & [0029] further describing synthesizing the projected images (orthographic images) to form a synthetic overhead image. Note the individual orthographic images are overlapped, therefore an intensity of each sampling point is determined by the intensity of corresponding sampling points in at least one of the plurality of the captured images. See para. [0044] “an average of intensity values”). 

Napier however, does not mention a color of a sampling point.

Ganjineh in the same field of endeavor discloses a method for determining a geographical location and orientation of a vehicle travelling through a road network. The method comprises obtaining, from one or more cameras associated with the vehicle travelling through the road network, a sequence of images reflecting the environment of the road network on which the vehicle is travelling, wherein each of the images has an associated camera location at which the image was recorded. A local map representation representing an area of the road network on which the vehicle is travelling is then generated using at least some of the obtained images and the associated camera locations. The generated local map representation is compared with a section of a reference map, the reference map section covering the area of the road network on which the vehicle is travelling, and the geographical location and orientation of the vehicle within the road network is determined based on the comparison (Abstract). In embodiments, a “ground mesh” is generated from the sequence of images. The ground mesh may in turn be used to generate an orthorectified image of the ground-level features of the road network. In embodiments, the orthorectified road image may comprise a bird's eye mosaic including a top down view of the area within which the vehicle is travelling in which features extracted from the images are projected onto the ground mesh and blended together. In embodiments, an orthorectified road image is generated in which the pixel value of each pixel in the image represents the colour of the location in environment detected from the images used to generate the road image. Each pixel value therefore preferably comprises a vector with multiple values, e.g. three values when using a red-green-blue (RGB) colour space. See para. [0094]-[0097].
Taking the combined teachings of Napier and Ganjineh as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using color to represent features of a location in an environment in order to provide more information of a geographical area. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664